PER CURIAM.
We concur with the district judge in his findings of fact, as we understand them. It is, no doubt, true that after the tug cast off the line by which she hauled the barge out from the south side of dock No. 9, and placed herself alongside her tow, she did not back her engines; but the opinion of the district court does not, as we read it, find that she did. Undoubtedly, however, while she lay there, making fast, with her stern pointing upward and a little outward, she and her tow did prove upstream with the tide, and presented the appearance of backing. A majority of the witnesses, including some of the disinterested ones, testify that she did not so move substantially beyond the north line of pier 9, but the district judge who heard them credited the others, who testified to a much longer backward movement; and it is highly improbable that the Newark, bound in from above to a berth on the south side of pier 8, should have run straight across the slip to a point barely 2-0 feet north of pier 9. We. are satisfied, as was the district judge, that the tug moved upward stern-first not only for the width of pier 9, but also for half the width of the slip besides, — more than 150 feet altogether. Upon such a finding, and on the other facts, which are not so sharply disputed, the conclusion of the district judge as to faults of navigation is correct. Decree affirmed, with interest, and one bill of costs to libelant.